Citation Nr: 1436160	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to a 50 percent schedular rating for migraine headaches with mixed tension and vascular type headaches during the period of the claim prior to March 15, 2013.

Entitlement to rating in excess of 50 percent for migraine headaches with mixed tension and vascular type headaches, to include a total rating based on unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served with the U.S. Army Reserves with periods of active duty from November 1980 to April 1981, from December 1986 to January 1996, and from September 1998 to August 2009.

This appeal came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

While this appeal was pending, the RO issued a Supplemental Statement of the Case in March 2012 granting a 30 percent rating for migraine headaches, effective September 19, 2011.  Subsequently, a March 2014 rating decision granted a 50 percent rating for migraine headaches, effective March 15, 2013.  

The Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected migraines and sleep apnea.  However, based on his statements, the Board believes that he has reasonably raised the issue of entitlement to a TDIU based on his service-connected headache disability alone.  The Board has jurisdiction over this claim because it is a component of his claim for a higher rating for his service-connected headaches.  

The issue of entitlement to a rating in excess of 50 percent for headaches, to include on the basis of unemployability, is addressed in the REMAND that follows the below ORDER.

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.


FINDING OF FACT

Throughout the period of the claim prior to March 15, 2013, the Veteran's migraine headaches with mixed tension and vascular type headaches have resulted in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability. 


CONCLUSION OF LAW

Throughout the period of the claim prior to March 15, 2013, the criteria for a disability rating of 50 percent for migraine headaches with mixed tension and vascular type headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Diagnostic Code 8100 provides for a 50 percent rating for migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is warranted for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one attack in two months over the last several months.  Less frequent attacks warrant a noncompensable rating.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The Veteran was granted service connection for migraine headaches with mixed tension and vascular type headaches, rated as noncompensable, in January 2010.  He disagreed with the initial rating and, as noted above, the RO issued a Supplemental Statement of the Case in March 2012 increasing his rating to 30 percent as of September 19, 2011.  The rating was again increased to 50 percent in March 2014, effective March 15, 2013.  The Veteran contends that he met the criteria for a 50 percent rating during the entire period of the claim.  

The Veteran was afforded a general VA examination in August 2009.  The Veteran reported having headaches for a year and a half.  His headaches were frontal and fronto-parietal.  His attacks typically occurred five times per week and lasted a day.  He could get relief with medication and lying down.  The examiner diagnosed migraine headaches with mixed tension vascular disorder.  

In his May 2010 notice of disagreement, the Veteran claimed that he had an average of three to five incapacitating headache attacks per month.  Such headaches caused him to be unable to work, drive, or function.  When he took his prescribed medication, it made him drowsy for at least six to eight hours. 

In September 2011, the Veteran's physician stated that the Veteran had recurrent, prolonged headaches.  He had frequent, completely prostrating and prolonged attacks that were productive of severe economic inadaptability.

The Veteran was afforded a second VA examination in December 2011.  He reported a history of migraine headaches since 2007.  The headaches occurred five to six days per week.  The pain typically lasted less than a day, but at times lasted several days.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  He had nausea, vomiting, and problems with vision.  He had to hide in the dark for relief.  He felt that his headaches had worsened since they first started.  They were debilitating and increasing in intensity and length.  He was unable to function or work due to his headaches.  He attempted to get a job but was told he was unreliable because of his headache history.  The last time he worked was in August 2009.  

In a March 2013 hearing, the Veteran testified that his headaches had gotten worse since they started around 2006.  He had about three to five prostrating episodes per month.  He had been having at least three prostrating attacks per month since service, and the severity of the headaches was getting worse.  The episodes lasted four hours to all day.  The worst headache he had lasted for three days.  He stopped working in 2009 and began receiving Social Security benefits in September of 2011.  He believed his headaches would prevent him from getting a job.



Analysis

The Board finds that throughout the period of the claim, the Veteran's migraine headaches with mixed tension and vascular type headaches have resulted in very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.  As early as 2009, the Veteran reported having headache attacks five times per week that lasted all day.  In May 2010, he added that he had an average of three to five incapacitating headache attacks per month, leaving him unable to work, drive, or function.  In September 2011, the Veteran's physician stated that he had recurrent, prolonged headaches.  Specifically, he had frequent, complete prostrating and prolonged attacks that were productive of severe economic inadaptability.  Later that year, the Veteran reported a history of migraine headaches since 2007 occurring five to six days per week.  The pain typically lasted less than a day, but at times lasted several days.  He had characteristic prostrating attacks of migraine headache pain more frequently than once per month.  The headaches were debilitating and prevented him from functioning or working  He attempted to get a job at one point but was told he was unreliable because of his headache history.  The last time he worked was in August 2009.  

Because the Veteran has consistently reported having frequent, debilitating migraine headaches that have impacted his ability to function and work and the record reflects that he has been unemployed throughout the period of the claim, the Board is satisfied that a 50 percent rating is warranted for the Veteran's migraine headaches with mixed tension and vascular type headaches throughout the period of the claim.  This is the highest rating allowable for migraine headaches under 38 C.F.R. § 4.124, Diagnostic Code 8100.



ORDER

A schedular disability rating of 50 percent for migraine headaches with mixed tension and vascular type headaches is granted throughout the period of the claim prior to March 15, 2013, subject to the criteria applicable to the payment of monetary benefits.


REMAND

With respect to the issue of entitlement to a rating in excess of 50 percent for headaches, to include a total rating based on unemployability, the Board has determined that further development is required.  Specifically, the Veteran should be provided all required notice.  In addition, outstanding pertinent records, to include records from the Social Security Administration, should be obtained.  Then, the Veteran should be provided a VA examination to determine the impact of his headaches on his employability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran all required notice on the issue of entitlement to an extra-schedular rating in excess of 50 percent for the service-connected headaches, to include on the basis of unemployability.

2.  The RO or the AMC should undertake appropriate development to obtain a copy of the Social Security Administration decision awarding the Veteran disability benefits and the record upon which the award was based.

3.  The RO or the AMC should undertake appropriate development to obtain a copy of any other outstanding records pertinent to the Veteran's claim.

4.  Then, the Veteran should be provided a VA examination by an examiner with sufficient expertise to determine the impact of the Veteran's headaches on his employability.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files should be made available to and reviewed by the examiner.

The examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected headaches are sufficient by themselves to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

The rationale for the opinion must also be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issue remaining on appeal, to include consideration of whether the claim should be forwarded to the Director of the Compensation Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


